Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Remarks
	This communication was issued in response to Applicant’s amended claim language filed 14 October 2021.  Claims 1-21 remain pending in this application.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 2, 5-7, 9, 10, 13-15 & 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bestgen et al (USPG Pub No. 20070143246A1; Bestgen hereinafter) in view of Laethem et al (USPG Pub No. 20170220610A1; Laethem hereinafter).

As for Claim 1, Bestgen teaches, A non-transitory computer readable medium comprising instructions which, when executed by one or more hardware processors, causes performance of operations comprising: 
identifying a plurality of executions of a same particular query during a first period of time (see pp. [0013-0014]; e.g., the reference of Bestgen provides a method for analyzing the effects of different execution parameters on the performance of database queries, where an analytical tool compares multiple different strategies for the same logical query to identify imported variables and/or environmental variables and corresponding results, including the comparison of execution times or other measure of cost.  Paragraph [0014] teaches of the plan cache further recording variables based on “slowest” executions of the strategy, and the corresponding execution times, for example, in order to provide for the comparison of changes in imported variables which impact performances.  According to paragraph [0039], “query historical performance statistics” include historical performance data concerning previous executions of the query which further includes at least the number of times the query has been executed and a measure of the cumulative “cost” of execution.  Cost is a measure of resources used and/or time consumed {i.e. execution times of a persistent query object of a plan cache}); and
further compares the cost of the just completed query execution instance with the previously saved worst case cost instances...”, for example, reading on Applicant’s claimed limitation, as cumulative execution time/cost of at least two execution/cost instances are compared.  Subsequent paragraph [0057] discusses a flow processing historical data aggregated in time intervals, which correspond to the effect of imported variable for query performance over time, as described within the previously cited paragraph [0069]).
The reference of Bestgen does not recite the amended limitations of, “determining that the cumulative execution time for the plurality of executions of the particular query during the first period of time exceeds a first threshold value” and “responsive to the determining operation: caching a data set, specified by the particular query and used for each of the plurality of executions of the particular query, for a second period of time”.
The Laethem reference recites the limitations of, “determining that the cumulative execution time for the plurality of executions of the particular query during the first period of time exceeds a first threshold value” (see pp. [0091]; e.g., the reference of 
“responsive to the determining operation: caching a data set, specified by the particular query and used for each of the plurality of executions of the particular query, for a second period of time” (see pp. [0090-0091]; e.g., Laethem determines whether to store canonicalized operation data in a cache, where the determination is based on one or more thresholds, as described within the cited paragraph [0091].  A first threshold may be used to determine whether the total execution time for the canonicalized operation data is above a predetermined value, reading on Applicant’s claimed limitation.  According to earlier text of paragraphs [0023-0024], an “operation” can be a database query, and “operation data”/” performance operation data” refers to metadata associated with a given operation, such as “total execution time”.  Earlier text of paragraphs [0070-0071] teach of temporarily storing intercepted operation data, such as 
The combined references of Bestgen and Laethem are considered analogous art for being within the same field of endeavor, which is query optimizations involving query execution over time. Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the aggregation of execution times for queries being run against one or more threshold metrics, as taught by Laethem, with the method of Besten, because as a user’s service and business needs change over time, a user may need to reconfigure services to adapt to those changes. (Laethem; [0002])

As for Claim 2, Bestgen teaches, “wherein the resource is a table” (see pp. [0013], [0029]; e.g., the reference of Bestgen teaches of utilizing one or more databases containing one or more tables, each having a plurality of entries or records, and being associated with one or more auxiliary structures, such as a “plan cache”, characterizing the structure of the database and data therein, and is useful in executing queries against the database.  As stated, “...Examples of auxiliary data structures include database indexes 205-206, materialized query table 207, histogram 208, and saved query objects 209-210, it being understood that other types of metadata may exist”, 

As for Claim 5, Bestgen teaches “responsive to the determining operation, retaining the cached resource” (see pp. [0014], [0033], [0067]; e.g., the reference of Bestgen teaches of utilizing at least a “plan cache”, which records, with respect to each query execution strategy, the imported and environmental variables corresponding to the N worst {i.e. slowest} executions of the strategy, and the corresponding execution times.  According to paragraph [0033], the “plan cache” is a collection of saved queries, query execution strategies and associated data, that changes over time.  A snapshot of a plan cache can be generated, which is a plan cache state at a particular time which is frozen and preserved as a separate entity from the plan cache itself, with the plan cache being continually updated, according to at least paragraph [0067].  As stated within paragraph [0067], a comparison step, equivalent to Applicant’s determining operation, is performed as the comparison of different snapshots through the identification of a strategy plan from a 1st and 2nd snapshot.  As stated within earlier text of paragraphs [0012-0013], the reference of Bestgen utilizes a database application that supports database query saves and re-uses of one or more query execution strategies for a given logical query.  This can be implemented by using an auxiliary data structure in the form of a plan cache, as historical data concerning query execution performance under differing execution parameters is saved in the same fashion as a resource is cached pertaining to the execution of a query, as taught by Applicant) 

As for Claim 7, Bestgen teaches, “wherein the same particular query is identified via a stored table of query data fields” (see pp. [0013], [0029]; e.g., the reference of Bestgen teaches of utilizing one or more databases containing one or more tables, each having a plurality of entries or records, and being associated with one or more auxiliary structures, such as a “plan cache”, characterizing the structure of the database and data therein, and is useful in executing queries against the database.  As stated within the cited paragraph [0029], “...Examples of auxiliary data structures include database indexes 205-206, materialized query table 207, histogram 208, and saved query objects 209-210, it being understood that other types of metadata may exist”, reading on Applicant’s claimed limitation of a resource being a table.  Additionally, paragraph [0039] teaches of a typical query object of a plan cache, where the one or more query objects has a header portion containing a query identifier field and query historical 
As for Claim 9, Bestgen teaches, A non-transitory computer readable medium comprising instructions which, when executed by one or more hardware processors, causes performance of operations comprising: 
identifying a plurality of executions of a same particular query during a first period of time (see pp. [0013-0014]; e.g., the reference of Bestgen provides a method for analyzing the effects of different execution parameters on the performance of database queries, where an analytical tool compares multiple different strategies for the same logical query to identify imported variables and/or environmental variables and corresponding results, including the comparison of execution times or other measure of cost.  Paragraph [0014] teaches of the plan cache further recording variables based on “slowest” executions of the strategy, and the corresponding execution times, for example, in order to provide for the comparison of changes in imported variables which impact performances.  According to paragraph [0039], “query historical performance statistics” include historical performance data concerning previous executions of the query which further includes at least the number of times the query has been executed and a measure of the cumulative “cost” of execution.  Cost is a measure of resources used and/or time consumed {i.e. execution times of a persistent query object of a plan cache}); and
computing a cumulative execution time for the plurality of executions of the particular query during the first period of time by aggregating execution times of the one or more executions of the plurality of executions of the plurality of queries (see pp. further compares the cost of the just completed query execution instance with the previously saved worst case cost instances...”, for example, reading on Applicant’s claimed limitation, as cumulative execution time/cost of at least two execution/cost instances are compared.  Subsequent paragraph [0057] discusses a flow processing historical data aggregated in time intervals, which correspond to the effect of imported variable for query performance over time, as described within the previously cited paragraph [0069]).
The reference of Bestgen does not appear to recite the limitations of, “determining that the cumulative execution time for the particular query during the first period of time exceeds a first threshold value” and “responsive to the determining operation: caching a resource, used for execution of the particular query, for a second period of time”.
The reference of Laethem recites the limitations of, “determining that the cumulative execution time for the particular query during the first period of time exceeds a first threshold value” (see pp. [0091]; e.g., the reference of Laethem serves as an enhancement to the teachings of the primary Bestgen reference by providing a step of determining whether to store canonicalized operation data in a cache, where the determination is based on one or more thresholds, as described within the cited paragraph [0091].  A first threshold may be used to determine whether the total 
 	“responsive to the determining operation: caching a resource, used for execution of the particular query, for a second period of time” (see pp. [0090-0091]; e.g., Laethem determines whether to store canonicalized operation data in a cache, where the determination is based on one or more thresholds, as described within the cited paragraph [0091].  A first threshold may be used to determine whether the total execution time for the canonicalized operation data is above a predetermined value, reading on Applicant’s claimed limitation.  According to earlier text of paragraphs [0023-0024], an “operation” can be a database query, and “operation data”/” performance operation data” refers to metadata associated with a given operation, such as “total execution time”.  Earlier text of paragraphs [0070-0071] teach of temporarily storing intercepted operation data, such as “total execution time” or “total execution count”, and states, “Depending on how much data within the data structure is relevant with respect to a given operation, the instrumentation routine may intercept data from a part of or the whole data structure”, further reading on Applicant’s claimed limitation, as a resource such as query operation metadata is intercepted and cached).


As for Claim 10, Bestgen teaches, “wherein the resource is a table” (see pp. [0013], [0029]; e.g., the reference of Bestgen teaches of utilizing one or more databases containing one or more tables, each having a plurality of entries or records, and being associated with one or more auxiliary structures, such as a “plan cache”, characterizing the structure of the database and data therein, and is useful in executing queries against the database.  As stated, “...Examples of auxiliary data structures include database indexes 205-206, materialized query table 207, histogram 208, and saved query objects 209-210, it being understood that other types of metadata may exist”, reading on Applicant’s claimed limitation of a resource being a table).


Claims 13-15 amount to non-transitory computer readable medium functions comprising instructions that, when executed by one or more processors, performs similar functions of the non-transitory computer readable medium of Claims 5 & 6, 


As for Claim 21, Bestgen teaches, wherein the operations further comprise determining that two or more queries correspond to the same particular query in response to determining that each of the two or more queries specify respective query constraints for a same set of fields (see pp. [0013]; e.g., according to paragraph [0013], strategies are compared for which the logical query contains no imported or “host” variables, or where all such variables are the same or compatible, in order to identify differences from environmental variables, for example, reading on Applicant’s claimed invention as the same variables can be utilized for compared strategies associated with a logical query).



Claims 3, 4, 8, 11, 12 & 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bestgen et al (USPG Pub No. 20070143246A1; Bestgen hereinafter) in view of Laethem et al (USPG Pub No. 20170220610A1; Laethem hereinafter) further in view of Allen et al (USPG Pub No. 20040122802A1; Allen hereinafter).


computing a cumulative execution time for the one or more queries during the first period of time by aggregating execution times of each execution of the one or more queries (see pp. [0056]; e.g., the reference of Bestgen teaches of a database management system updating historical data in a query object to reflect the results of the query just executed, specifically, the database management system “...updates the counts of number of executions 318 and cumulative cost 319...”, thus, aggregating at least two or more execution times/cumulative cost for further comparison, and “...further compares the cost of the just completed query execution instance with the previously saved worst case cost instances...”, for example, reading on Applicant’s claimed limitation, as cumulative execution time/cost of at least two execution/cost instances are compared.  Subsequent paragraph [0057] discusses a flow processing historical data aggregated in time intervals, which correspond to the effect of imported variable for query performance over time, as described within the previously cited paragraph [0069]); and
“responsive to the determining operation: caching (a) a result of the JOIN operation or (b) each of the at least two tables” (see Fig. 2; see pp. [0056]; e.g., the reference of Bestgen teaches of approximately concurrently updating historical data by the database management system, along with the returning of results to the requester, as a cost is further compared and inserted at an appropriate location in an array and environmental variables and imported variables of the just completed query is also Examples of auxiliary data structures include database indexes 205-206, materialized query table 207, histogram 208, and saved query objects 209-210, it being understood that other types of metadata may exist”.  Fig 2 illustrates at least two tables being utilized within the system).
The Bestgen reference does not recite the limitation of, “identifying one or more executions of one or more queries that comprise a JOIN operation associated with at least two tables during a first period of time”, “determining that the cumulative execution time for the one or more queries during the first period of time exceeds a first threshold value”, 
The reference of Laethem recites the limitation of, “determining that the cumulative execution time for the one or more queries during the first period of time exceeds a first threshold value” (see pp. [0091]; e.g., the reference of Laethem serves as an enhancement to the teachings of the primary Bestgen reference by providing a step of determining whether to store canonicalized operation data in a cache, where the determination is based on one or more thresholds, as described within the cited paragraph [0091].  A first threshold may be used to determine whether the total execution time for the canonicalized operation data is above a predetermined value, 
The combined references of Bestgen and Laethem are considered analogous art for being within the same field of endeavor, which is query optimizations involving query execution over time. Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the aggregation of execution times for queries being run against one or more threshold metrics, as taught by Laethem, with the method of Besten, because as a user’s service and business needs change over time, a user may need to reconfigure services to adapt to those changes. (Laethem; [0002])
The references of Bestgen and Laethem do not appear to explicitly recite the limitation of, “identifying one or more executions of one or more queries that comprise a JOIN operation associated with at least two tables during a first period of time”.
The reference of Allen recites the limitation of, “identifying one or more executions of one or more queries that comprise a JOIN operation associated with at least two tables during a first period of time” (see pp. [0015-0020]; e.g., the reference of Allen serves as an enhancement to the teachings of Laethem and Bestgen by utilizing sort cost estimation to improve response time during query execution, which determines 
The combined references of Bestgen, Laethem and Allen are considered analogous art for being within the same field of endeavor, which is the generation and execution of database queries and improving response time for database query execution.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the incorporation of JOIN operations when optimizing database query executions, as taught by Allen, with the methods of Laethem and Bestgen because a need exists for a manner of balancing response time against resource utilization to improve database query execution.  (Allen; [0006])

As for Claim 3, the reference of Bestgen provides for the generation and execution of database queries, and Laethem teaches the aggregation of operational data such as execution times for queries being run against one or more threshold metrics.
Bestgen and Laethem do not appear to explicitly recite the limitation of, “wherein the operations further comprise: determining that the execution time for at least a subset of the plurality of executions of the particular query exceeds a second threshold value, and wherein the computing operation is performed in response to determining that the plurality of executions of the particular query exceeds the second threshold value”.
Allen teaches, “wherein the operations further comprise: determining that the execution time for at least a subset of the plurality of executions of the particular query exceeds a second threshold value” (see pp. [0015]; e.g., the reference of Allen serves as an enhancement to the teachings of Bestgen by utilizing sort cost estimation to improve response time during query execution, which determines execution times for one or more of a plurality of child task or parallel subtasks to be compared against a second established threshold to enable/disable an operation such as a “parallel sort” from being performed); and
wherein the computing operation is performed in response to determining that the execution time for at least a subset of the plurality of executions of the particular query exceeds the second threshold value (see pp. [0015]; e.g., the reference of Allen serves as an enhancement to the teachings of Bestgen by utilizing sort cost estimation to improve response time during query execution, which determines execution times for one or more of a plurality of child task or parallel subtasks to be compared against a second established threshold to enable/disable an operation such as a “parallel sort” from being performed). 
The combined references of Bestgen, Laethem and Allen are considered analogous art for being within the same field of endeavor, which is the generation and execution of database queries and improving response time for database query execution.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the incorporation of 
As for Claim 4, the reference of Bestgen provides for the generation and execution of database queries, and Laethem teaches the aggregation of operational data such as execution times for queries being run against one or more threshold metrics.
Bestgen and Laethem do not appear to explicitly recite the limitation of, “determining a number of a subset of the executions of the particular query that exceed a second threshold value”.
Allen teaches, “determining a number of a subset of the plurality of executions of the particular query that exceed a second threshold value” (see pp. [0015]; e.g., According to the cited paragraph of Allen, “...the internal estimate for number of sort pages is compared against a second threshold for the sort data size per parallel degree, i.e., per child task or parallel subtask, (step 36), e.g., 100 kB (kilobytes) per child task”, meaning that each child task or parallel subtask is taken into account and compared against a second established threshold to enable/disable an operation such as a “parallel sort” from being performed); 
wherein the computing operation is performed based on the number of the subset of the plurality of executions of the particular query that exceed the second threshold value (see pp. [0015]; e.g., According to the cited paragraph of Allen, “...the internal estimate for number of sort pages is compared against a second threshold for the sort data size per parallel degree, i.e., per child task or parallel subtask, (step 36), e.g., 100 kB (kilobytes) per child task”, meaning that each child task or parallel subtask is taken into account and compared against a second established threshold to enable/disable an operation such as a “parallel sort” from being performed). 
The combined references of Bestgen, Laethem and Allen are considered analogous art for being within the same field of endeavor, which is the generation and execution of database queries and improving response time for database query execution.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the incorporation of JOIN operations when optimizing database query executions, as taught by Allen, with the methods of Laethem and Bestgen because a need exists for a manner of balancing response time against resource utilization to improve database query execution.  (Allen; [0006])

As for Claim 8, the reference of Bestgen provides for the generation and execution of database queries, and Laethem teaches the aggregation of operational data such as execution times for queries being run against one or more threshold metrics.
Bestgen and Laethem do not appear to explicitly recite the limitation of, “determining that the execution time for at least a subset of the plurality of executions of the particular query exceeds a second threshold value”, “responsive to determining that plurality of executions of the particular query exceeding the second threshold value” and “performing the computing operation using executions of the same particular query from the data table”.
Allen teaches, wherein the operations further comprise: 
determining that the execution time for at least a subset of the plurality of executions of the particular query exceeds a second threshold value (see pp. [0015]; e.g., According to the cited paragraph of Allen, “...the internal estimate for number of sort pages is compared against a second threshold for the sort data size per parallel degree, i.e., per child task or parallel subtask, (step 36), e.g., 100 kB (kilobytes) per child task”, meaning that each child task or parallel subtask is taken into account and compared against a second established threshold to enable/disable an operation such as a “parallel sort” from being performed);
 responsive to determining that the execution time for at least a subset of the executions of the particular query exceeds the second threshold value, storing, to a data table, a log for each execution, of the subset of the plurality of executions of the particular query exceeding the second threshold value (see pp. [0015-0024]; e.g., the cited portions of the Allen reference teaches of performing sort merge join operations according to a selected sequential access plan and generating a composite table resulting from the join); and 

 The combined references of Bestgen, Laethem and Allen are considered analogous art for being within the same field of endeavor, which is the generation and execution of database queries and improving response time for database query execution.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the incorporation of JOIN operations when optimizing database query executions, as taught by Allen, with the methods of Laethem and Bestgen because a need exists for a manner of balancing response time against resource utilization to improve database query execution.  (Allen; [0006])


As for Claim 11, the reference of Bestgen provides for the generation and execution of database queries, and Laethem teaches the aggregation of operational data such as execution times for queries being run against one or more threshold metrics.
Bestgen and Laethem do not appear to explicitly recite the limitation of, “wherein the operations further comprise: determining that the execution time for at least a subset of the executions of the plurality of queries on the particular resource exceeds a second threshold value” and “wherein the computing operation is performed in response to 
Allen teaches, wherein the operations further comprise: 
determining that the execution time for at least a subset of the executions of the plurality of queries on the particular resource exceeds a second threshold value (see pp. [0015]; e.g., the reference of Allen serves as an enhancement to the teachings of Bestgen by utilizing sort cost estimation to improve response time during query execution, which determines execution times for one or more of a plurality of child task or parallel subtasks to be compared against a second established threshold to enable/disable an operation such as a “parallel sort” from being performed); and 
wherein the computing operation is performed in response to determining that the execution time for at least a subset of the executions of the plurality of queries on the particular resource exceeds the second threshold value (see pp. [0015]; e.g., the reference of Allen serves as an enhancement to the teachings of Bestgen by utilizing sort cost estimation to improve response time during query execution, which determines execution times for one or more of a plurality of child task or parallel subtasks to be compared against a second established threshold to enable/disable an operation such as a “parallel sort” from being performed). 
The combined references of Bestgen, Laethem and Allen are considered analogous art for being within the same field of endeavor, which is the generation and execution of database queries and improving response time for database query execution.  Therefore, it would have been obvious to one of ordinary skill in the art by 

As for Claim 12, the reference of Bestgen provides for the generation and execution of database queries, and Laethem teaches the aggregation of operational data such as execution times for queries being run against one or more threshold metrics.
Bestgen and Laethem do not appear to explicitly recite the limitation of, “wherein the operations further comprise: determining a number of a subset of the executions of the plurality of queries on the particular resource that exceed a second threshold value”; and “wherein the computing operation is performed based on the number of the subset of the executions of the plurality of queries on the particular resource that exceed the second threshold value”. 
 Allen teaches, wherein the operations further comprise: 
determining a number of a subset of the executions of the plurality of queries on the particular resource that exceed a second threshold value (see pp. [0015]; e.g., According to the cited paragraph of Allen, “...the internal estimate for number of sort pages is compared against a second threshold for the sort data size per parallel degree, i.e., per child task or parallel subtask, (step 36), e.g., 100 kB (kilobytes) per child task”, and 
wherein the computing operation is performed based on the number of the subset of the executions of the plurality of queries on the particular resource that exceed the second threshold value (see pp. [0015]; e.g., According to the cited paragraph of Allen, “...the internal estimate for number of sort pages is compared against a second threshold for the sort data size per parallel degree, i.e., per child task or parallel subtask, (step 36), e.g., 100 kB (kilobytes) per child task”, meaning that each child task or parallel subtask is taken into account and compared against a second established threshold to enable/disable an operation such as a “parallel sort” from being performed). 
The combined references of Bestgen, Laethem and Allen are considered analogous art for being within the same field of endeavor, which is the generation and execution of database queries and improving response time for database query execution.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the incorporation of JOIN operations when optimizing database query executions, as taught by Allen, with the methods of Laethem and Bestgen because a need exists for a manner of balancing response time against resource utilization to improve database query execution.  (Allen; [0006])



Bestgen and Laethem do not appear to explicitly recite the limitation of, “determining that the execution time for at least a subset of the executions of the one or more queries exceeds a second threshold value”, and “wherein the computing operation is performed in response to determining that the execution time for at least a subset of the executions of the one or more queries exceeds the second threshold value”.
Allen teaches, wherein the operations further comprise: determining that the execution time for at least a subset of the executions of the one or more queries exceeds a second threshold value (see pp. [0015]; e.g., the reference of Allen serves as an enhancement to the teachings of Bestgen by utilizing sort cost estimation to improve response time during query execution, which determines execution times for one or more of a plurality of child task or parallel subtasks to be compared against a second established threshold to enable/disable an operation such as a “parallel sort” from being performed); 
wherein the computing operation is performed in response to determining that the execution time for at least a subset of the executions of the one or more queries exceeds the second threshold value (see pp. [0015]; e.g., the reference of Allen serves as an enhancement to the teachings of Bestgen by utilizing sort cost estimation to improve response time during query execution, which determines execution times for one or more of a plurality of child task or parallel subtasks to be compared against a 
The combined references of Bestgen, Laethem and Allen are considered analogous art for being within the same field of endeavor, which is the generation and execution of database queries and improving response time for database query execution.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the incorporation of JOIN operations when optimizing database query executions, as taught by Allen, with the methods of Laethem and Bestgen because a need exists for a manner of balancing response time against resource utilization to improve database query execution.  (Allen; [0006])

As for Claim 18, the reference of Bestgen provides for the generation and execution of database queries, and Laethem teaches the aggregation of operational data such as execution times for queries being run against one or more threshold metrics.
Bestgen and Laethem do not appear to explicitly recite the limitation of, “determining a number of a subset of the executions of the one or more queries that exceed a second threshold value”, and “wherein the computing operation is performed based on the number of the subset of the executions of the one or more queries that exceed the second threshold value”.
Allen teaches, wherein the operations further comprise: determining a number of a subset of the executions of the one or more queries that exceed a second threshold the internal estimate for number of sort pages is compared against a second threshold for the sort data size per parallel degree, i.e., per child task or parallel subtask, (step 36), e.g., 100 kB (kilobytes) per child task”, meaning that each child task or parallel subtask is taken into account and compared against a second established threshold to enable/disable an operation such as a “parallel sort” from being performed); 
wherein the computing operation is performed based on the number of the subset of the executions of the one or more queries that exceed the second threshold value (see pp. [0015]; e.g., According to the cited paragraph of Allen, “...the internal estimate for number of sort pages is compared against a second threshold for the sort data size per parallel degree, i.e., per child task or parallel subtask, (step 36), e.g., 100 kB (kilobytes) per child task”, meaning that each child task or parallel subtask is taken into account and compared against a second established threshold to enable/disable an operation such as a “parallel sort” from being performed). 
The combined references of Bestgen, Laethem and Allen are considered analogous art for being within the same field of endeavor, which is the generation and execution of database queries and improving response time for database query execution.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the incorporation of JOIN operations when optimizing database query executions, as taught by Allen, with the methods of Laethem and Bestgen because a need exists for a manner of balancing response time against resource utilization to improve database query execution.  (Allen; [0006])


As for Claim 19, Bestgen teaches, “wherein the operations further comprise: responsive to the determining operation, retaining the cached (a) a result of the JOIN operation or (b) each of the at least two tables” (see Fig. 2; see pp. [0056]; e.g., the reference of Bestgen teaches of approximately concurrently updating historical data by the database management system, along with the returning of results to the requester, as a cost is further compared and inserted at an appropriate location in an array and environmental variables and imported variables of the just completed query is also saved in the one or more arrays.  As stated within this communication above, the reference of Bestgen, at least within paragraphs [0013] and [0029], teach of utilizing one or more databases containing one or more tables, each having a plurality of entries or records, and being associated with one or more auxiliary structures, such as a “plan cache”, characterizing the structure of the database and data therein, and is useful in executing queries against the database.  As stated within the cited paragraph [0029], “...Examples of auxiliary data structures include database indexes 205-206, materialized query table 207, histogram 208, and saved query objects 209-210, it being understood that other types of metadata may exist”.  Fig 2 illustrates at least two tables being utilized within the system) 
As for Claim 20, Bestgen teaches, “wherein determining the execution time for a first execution of the one or more queries comprises: determining a time period between 


Response to Arguments
Applicant's arguments and amendments, with respect to at least Bestgen and Allen’s alleged failure to teach the subject matter of claims 1, 9 & 16 have been fully considered, and are persuasive in-part, with updated rationale provided above.    
Upon further consideration and in direct response to Applicant’s numerous claim amendments, a new ground of rejection for Claims 1-21 is made in view of Laethem et al (USPG Pub No. 20170220610A1).

With respect to Applicant’s argument that:
	“Claim 1 has been amended to recite “determining that the cumulative execution time for the plurality of executions of the particular query during the first period of time exceeds a first threshold value; and responsive to the determining operation: caching a data set, specified by the particular query and used for each of the plurality of executions of the particular query, for a second period of time.” This limitation is supported in the Specification as filed. See, e.g., [0028]-[0039]. The art of record fails to teach all aspects of the amended Claim.



Examiner has been persuaded by Applicant’s argument, as the newly cited Laethem et al reference is being relied upon for teaching the aforementioned limitations.

With respect to Applicant’s argument that:
	“Regarding the rejection of Claim 9, the claim recites, in part: “identifying one or more executions of a plurality of queries on a particular resource during a first period of time; computing a cumulative execution time for the particular resource during the first period of time by aggregating execution times of the one or more executions of the plurality of queries.”

	The rejection does not identify any difference between Claim 1 and Claim 9. Claim 1 recites, in part: “identifying a plurality of executions of a same particular query during a first period of time; computing a cumulative execution time for the plurality of executions of the particular query during the first period of time by aggregating execution times of each execution of the plurality of executions.” 

	Therefore, Claims 1 and 9 clearly recite different limitations which lead to different scope and purpose. For example, Claim 1 analyzes executions of multiple instances of the same query, whereas Claim 9 analyzes multiple executions of queries for the same resource. However, the rejection simply alleges that Claim 9 performs similar functions as claim 1. See NFOA at 8.
Clearly, this allegation is improper, and the rejection fails to state a prima facie rejection for Claim 9.”


Examiner has been persuaded, and Independent 9 is addressed within this communication to better reflect the applied references in rejecting Applicant’s claimed limitations, at least in view of the Bestgen and Laethem references.

With respect to Applicant’s argument that:
	“Bestgen is silent in regards to a JOIN operation. Allen teaches comparison of sort data size estimates with a single example of a sequential access plan, where “Ta is joined to Tb via a sort merge join (SMJ), and the result of joining Ta to Tb is sorted according to a2 order. Assume that Ta 

	This example of joining tables in Allen does not describe that cumulative attributes of operations to join the tables are analyzed in any way. The ability to join tables 1s not alleged to be novel. Rather, identifying queries that join the same two tables and analyzing the cumulative execution time for those queries is new and nonobviousness. The combination of art fails to disclose or suggest “identifying one or more executions of one or more queries that comprise a JOIN operation associated with at least two tables during a first period of time.” Therefore, the
combination of art fails to explicitly teach this limitation in violation of the rule in MPEP §2163.07(a).

	In addition, the Claim recites, in part: “responsive to the determining operation: caching (a) a result of the JOIN operation or (b) each of the at least two tables.” Bestgen and Allen do not teach caching of a result of the JOIN operation, or caching the at least two tables that were used in the JOIN operation. Therefore, the combination of art also fails to explicitly teach this limitation in violation of the rule in MPEP §2163.07(a).
	Applicant further notes modifying Bestgen based on Allen to describe “identifying one or more executions of one or more queries that comprise a JOIN operation associated with at least two tables during a first period of time” would require impermissible modification of the principle of operation of Bestgen. MPEP § 2143.01.
	As argued previously, Bestgen fails to teach comparison of cumulative execution times. Allen fails to teach that joining two tables triggers analysis of all queries which utilized the join command and two tables. Therefore, any combination of the teachings of Allen would require impermissible modification of the principle of operation of Bestgen. MPEP § 2143.01.”


Examiner is not persuaded, and maintains that the Allen reference continues to read on Applicant’s claimed limitations.  Cited paragraphs [0015-0020] teach of the utilizing of sort cost estimation to improve response time during query execution, which determines execution times for one or more of a plurality of child task or parallel subtasks to be compared against a second established threshold to enable/disable an operation such as a “parallel sort” from being performed, with an example provided within paragraph [0020] that teaches of objects being joined through a “sort merge join (SMJ)” operation, clearly providing for the execution of a “JOIN operation”.



Conclusion
The prior art made of reference and not relied upon is considered pertinent to Applicant’s disclosure.
***Konik et al (USPG Pub No. 20150278276A1) teaches autonomic regulation of a volatile database table attribute.
*** Burger et al (USPG Pub No. 20100145929A1) teaches accurate and timely enforcement of system resource allocation rules.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEEM HOFFLER whose telephone number is (571)270-1036. The examiner can normally be reached Monday-Friday: 10:00am-2:00pm; 6pm-10:00pm w/ flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 5712724241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-
/TAMARA T KYLE/Supervisory Patent Examiner, Art Unit 2156                                                                                                                                                                                                        
/RAHEEM HOFFLER/
Examiner
Art Unit 2156

								2/16/2022